Citation Nr: 1601784	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-08 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.  

2.  Entitlement to service connection for a bilateral knee disorder. 

3.  Entitlement to service connection for a low back disorder.  

4.  Entitlement to service connection for a bilateral elbow disorder.  

5.  Entitlement to a compensable evaluation for service connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified at a September 2010 hearing before a VA Decision Review Officer (DRO) and a transcript thereof is on file.  At the hearing he withdrew from appellate consideration claims for service connection for diabetes, high blood pressure, and a disorder manifested by chest pain as well as a claim for an initial rating in excess of 10 percent for service-connected tinnitus.  Page 4 of that transcript.  

Subsequently, the Veteran was scheduled to testify at a hearing before a Veterans Law Judge sitting at the RO in March 2012 but in February 2012 he cancelled that hearing and withdrew his request for a hearing.  

A December 2013 rating decision confirmed and continued the Veteran's entitlement to special monthly pension (SMP) based on the need of the regular aid and attendance of another (A&A).  

In addition to the paper claims file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  

In the Veteran's May 2008 VA Form 21-526, he claimed entitlement to VA pension benefits.  He subsequently withdrew his claim for VA pension benefits in June 2008. 


FINDINGS OF FACT

1.  A bilateral foot disorder, bilateral knee disorder, and bilateral elbow disorder are not shown until decades after military service and are not related to any inservice injury or event.  

2.  The Veteran's complaint of low back pain at service discharge is not shown to have been due to chronic pathology of the low back, and chronic low back pathology including degenerative joint disease, i.e., arthritis, and degenerative disc disease are not shown until decades after military service and after postservice vehicular accidents, and are not related to any inservice injury or event.  

3.  In November 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the appeal of entitlement to a compensable rating for bilateral hearing loss was requested.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disorder, a bilateral knee disorder, a low back disorder, and for a bilateral elbow disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.304, 3.307, 3.309, 3.310 (2015).  

2.  The criteria for withdrawal of the appeal of entitlement to a compensable rating for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

By RO letter dated in February 2009 the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as to the service connection claims addressed herein.  Specifically, he was notified of the information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  It also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA mandates a duty to provide assistance in developing evidence and information in claims.  As to this, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  All identified and available post-service treatment private and VA records have been secured, or are contained in electronic claims processing systems of VA.  The service treatment records (STRs) are on file.  He was provided a VA examination as to the claim for service connection for a low back disability and which also addressed his claim for service connection for a bilateral foot disorder, and not other claimed disorders, because there was a notation during service of him having had low back pain.  The Board finds that the VA examination is adequate to decide the claim.  None of the other evidence of record, besides the lay statements made by the Veteran suggests or indicates that his other claimed disorders are related to or caused by his military service.  The Veteran's own general conclusory statements do not meet the low threshold of an indication that the claimed knee and elbow disabilities are due to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Moreover, the Board finds that there is no credible evidence of in-service foot, knee, and elbow problems.  Thus, a VA examination is not necessary pursuant to the duty to assist.  Id.  Also, he is in receipt of Social Security Administration (SSA) benefits but, because he was born in September 1941 and retired in 2004 or 2005 after operating his own gardening service, the Board makes a reasonable inference that he receives these benefits because he is eligible on the basis of his age, and not due to disability.  In any event, the Board finds that there is no credible evidence of in-service foot, knee, and elbow problems, so there is no reasonable possibility that SSA records can substantiate the claims, and there is sufficient medical opinion evidence to decide the back and foot claims so there is no useful purpose to remand the claims for development of SSA records.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran withdrew his request for a Board hearing but did testify before a DRO in September 2010.  38 C.F.R. § 3.103(c)(2) requires that one presiding at a VA hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The DRO hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Also, it has not been alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  



Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2015); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran also claims that service connection is warranted based on continuity of symptomatology of the claimed disorders.  However, the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which includes arthritis, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background

The Veteran's November 1963 examination for enlistment revealed no pertinent abnormality.  A January 1964 medical history questionnaire was also negative.  

In August 1966 the Veteran reported that his whole body was tired and he had felt that way for the past month.  He also complained of low back pain.  After an examination it was felt that he might have mitral insufficiency.  

The Veteran's November 1966 examination for service discharge found no pertinent abnormality and the Veteran reported that he was in good health.  In an adjunct medical history questionnaire he reported not having or having had swollen or painful joints; cramps in his legs; a history of broken bones; arthritis or rheumatism; bone, joint or other deformity; lameness; painful or "trick" shoulder or elbow; "trick" or locked knee; or foot trouble.  However, he did report having or having had recurrent back pain.  A written notation to the medical history questionnaire shows that he had had pain in the lumbar spine on occasion but it did not limit his activities.  

On VA examination for housebound status or permanent need for regular aid and attendance in April 2010 it was reported that the Veteran had diabetes mellitus, lumbago, and osteoarthrosis.  He used a wheelchair when outside and also ambulated with a knee brace.  

At the DRO hearing the service representative stated, and the Veteran agreed, that the Veteran's condition of his feet had now been diagnosed as hammer toe and bunions.  Page 4.  He testified that during service his combat boots did not fit, often causing him to fall.  He indicated that he had had a foot injury.  Page 9.  He had complained of his feet to medical personnel during service but had had to continue participating in training duties.  Page 10.  He felt that his current hammer toes and bunions were due to his inservice ill-fitting boots.  Page 10.  

The Veteran testified that he had not received treatment during service for his elbows but now used a support for his right elbow.  Page 7.  He believed that he had injured his elbows during service carrying his rifle during training and also carrying other heavy objects during service, but he had not had an actual injury of either elbow.  Pages 7 and 8.  Since service he had been having symptoms, such as pain, in his elbows.  Page 8.  He now had difficulty pushing his wheelchair due to problems with his elbows.  The Veteran testified that he believed that his low back disorder and disorders of the knees were due to his problems with his feet.  Pages 9 and 11.  He had spoken with an outside physician and had been told that foot gear was very important.  Page 11.  He had had postservice knee surgery two or three year ago.  Pages 11 and 15.  He had not had surgery on his low back.  Page 19.  

Voluminous VA outpatient treatment (VAOPT) records show in September 2003 that the Veteran complained of back pain since a motor vehicle accident (MVA) that month which, it was noted, likely caused a muscular strain.  In March 2004 he reported having had lumbar pain for at least the last 10 years, and right knee pain since November 2003.  In August 2005 it was noted that his right knee pain had begun in November 2003, without apparent trauma, and he reported that his multiple MVAs had not affected his right knee pain.  Also in August 2005 it was noted that he had been diagnosed with degenerative joint disease of the right knee and mechanical low back pain.  In November 2005 it was reported that his right knee pain had had a gradual onset, worsening over time.  In July 2006 he was unsure but felt that his history of multiple MVAs was a likely cause of the onset of his chronic low back pain.  He had had 4 or 5 MVAs in which he was rear-ended.  In November 2006 it was again reported that he had had low back pain for the last 10 to 15 years, following an MVA.  

In the claims file are private clinical records of Dr. S. P. G.  These show that in March 2007 the Veteran had had bilateral knee pain for the past 5 to 6 years without any specific injury, although he reported having sustained an injury in the Army "many, many years ago but was doing well afterwards."  He had obtained knee braces about 1 1/2 years ago.  He now used a TENS unit for chronic low back pain.  Also in March 2007 X-rays revealed mild patellofemoral degenerative changes in each knee.  In April 2007 the Veteran continued to use supporting braces for each knee.  In May 2007 he was admitted for left knee arthroscopic surgery and it was noted that he had had symptoms for the past 5 to 6 years but did not recall a specific injury.  In July 2007 he had a right knee surgery and it was noted that he had had bilateral knee problems for the past 6 years or more, and had had past left knee arthroscopic surgery.  In September 2007 it was reported that the Veteran had had bilateral arthroscopic knee surgery, most recently on the right knee in July 2007.  The assessment was internal derangement of both knees.  

VAOPT records also show that in April 2008 it was reported that the Veteran had developed low back pain following right knee surgery one year earlier.  In August 2008 he had elbow pain but X-rays were within normal limits.  In February 2009 he had pain of the elbows, and an examination found mild "TTP" of the medial epicondyle.  In May 2009 it was noted that he had retired from landscaping in 2004 after he began experiencing chronic pain.  

On VA examination in February 2011 the Veteran's past VA clinical records were reviewed.  This review shows that in September 2003 it was noted that the Veteran had presented after being in a vehicle which was struck from behind the day before.  He now had low back pain.  The assessment was that he likely had a muscular strain from the motor vehicle accident (MVA).  There was also an assessment of diabetes.  In March 2004 he complained of having right knee pain since November 2003 and having had lumbar pain for at least the last 10 years.  The assessment was that the right knee pain was possibly due to either mild degenerative joint disease (DJD) or menisceal pathology.  His mechanical low back pain might be due to interspinous ligament pathology given his repeated history of extension/flexion trauma via multiple MVAs, and he likely had a myofascial component causing radiation of pain.

It was also noted that in January 2006 the Veteran complained of having had low back pain for the last 10 to 15 years, status post MVA, and that X-rays in September 2003 had revealed mild lumbar degenerative changes.  It was noted that he had a history of bilateral knee DJD.  His complaint of low back pain was mechanical in nature with a myofascial component.  In June 2007 he complained of having had mid and low back pain for 4 to 5 years.  After an examination the assessment was mid and low back pain due to DJD, and a history of DJD of the knees. 

At the time of the current VA examination, in February 2011 the examiner noted that the Veteran was a poor historian and had trouble recollecting the exact evolution of his back problems.  The Veteran reported that in basic training he started having bilateral foot problems due to his shoes (boots) being too narrow, causing difficulty walking and at times falling, hitting his knees on several occasions.  During service he had had trouble walking and running, and once fell off of a truck.  He did not recall ever seeing medics for his pain but had gone to a supply sergeant for better foot wear but it was not available.  After service, his foot pain improved because he wore wider shoes.  

The Veteran also reported that he had begun walking with a limp due to left foot pain and left hammer toe.  He did not recall when his back pain started and believed that he did not start noticing it regularly until about the year 2000.  Mostly, he recalled his knee pain being bad.  He had had bilateral knee surgery 3 years ago.  Also, the Veteran reported that he had had a job from 1965 to 1967 that might have affected his back.  He felt that he might have had to carry heavy weights but did not recall how heavy the objects were.  

On examination the Veteran complained of having a burning sensation in both arms and both legs.  He used a cane, a brace, crutches, and a wheelchair.  He had a hammertoe of the 2nd digit of the left foot, and very mild hallux valgus of each foot.  A December 2009 MRI revealed lumbarization of S1 and multi-level degenerative and discogenic disease, fact and ligamentous pathology, and disc space narrowing.  Lumbosacral X-rays in September 2003 revealed mild degenerative changes.  

The current diagnosis was lumbar DJD and lumbar strain.  It was noted that he had a subjective history consistent with radiculopathy but his straight leg raising test was negative as was electrodiagnostic testing.  

The VA examiner opined that the Veteran's current low back condition was less likely as not caused by or a result of his inservice complaints of low back pain.  The rationale was that the Veteran did not report significant back pain during service.  At most, at the time of his service discharge he noted occasional back pain that did not limit his activity.  The Veteran had also noted that he "did [not] seek" out care for any medical problems during service other than his feet.  The Veteran's primary complaint seemed to be of bilateral foot pain and knee pain that resulted from poor fitting shoes.  However, after his service he no longer wore combat boots.  It was not until almost 30 years later, in 2000, that he started experiencing back pain.  His current level of DJD could be part of his normal aging process.  He also seemed to have symptoms consistent with radiculopathy but, as noted, straight leg raising and electrodiagnostic testing had been negative for this.  He also had a history of several MVAs listed in his treatment notes from early 2003 and in 2006, which could have contributed to his current level of back pain.  Overall, it seemed less likely as not that the current level of back pain was related to any sort of back pain or back injury that he might have had during military service.  

Analysis

Bilateral Foot Disorder

The STRs do not document or confirm the Veteran's testimony that he had problems with his feet during service as a result of ill-fitting foot wear or that he had any foot injury during service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As to this, it is contended that the Veteran experienced symptoms inservice that are similar to those currently experienced.  However, the 2011 VA examiner observed that following service the Veteran no longer wore ill-fitting boots and that after service his putative foot pain resolved because he wore wider shoes.  Crucially, the November 1966 Report of Medical History shows that in response to the question of whether the Veteran ever had or had now foot trouble, he responded in the negative.  The Board finds the evidence contemporaneous to the Veteran's service more probative than recollections made decades after service because of the proximity of the evidence to service.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his November 1966 Report of Medical History, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  Therefore, the November 1966 Report of Medical History is accepted as the credible and accurate account of the condition of his feet during service and upon discharge.  Accordingly, the Board finds that there is no credible evidence that the Veteran suffered from chronic foot problems from ill-fitting boots during service.  

In sum, the Board finds that the appellant's lay testimony is less probative than the VA examiner's observation because of the absence of clinical confirmation of chronic foot problems during service and for many years thereafter and the absence of credible evidence of chronic foot problems in service.  Moreover, while posited as lay evidence, the Veteran's belief that any inservice foot pain was a precursor of his current hammertoe and hallux valgus is actually a medical opinion in the guise of lay evidence and, as such, is neither competent nor corroborated by any medical opinion.  The question of whether a current foot disability was caused by purported symptoms experienced decades earlier extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran's testimony is not competent evidence to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, the Veteran has not reported having had a contemporaneous medical diagnosis of any disability of his feet during service, and he has not described symptoms supported by a later diagnosis by a medical professional. See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His mere suggestion that after service some unidentified medical personnel, perhaps a physician, stated that the use of proper foot wear is important, falls far short of constituting a medical opinion which corroborates the Veteran's lay opinion.  

The Board is not required to accept the Veteran's lay interpretation of medical evidence because the Veteran lacks the education, experience, and training to make such interpretations.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, there is neither competent medical evidence nor competent and credible lay evidence establishing continuity of symptomatology or the required nexus between the Veteran's military service and the current pathologies of the feet.  Accordingly, service connection for a bilateral foot disorder is not warranted.  

Bilateral Knee Disorder

To the extent that the Veteran is claiming service connection for disability or disabilities of his knees as being due to disability of his feet, because service connection is not warranted for disability of the feet there can be no basis for granting service connection for a bilateral knee disorder on this basis, i.e., secondary service connection or secondary aggravation.  

There is some lay evidence suggesting that the Veteran fell during service and may have injured one or both knees, allegedly due to problems with his feet.  However, there is no contemporaneous corroboration of this in the STRs.  However, posited against this are many postservice private and VA clinical records which clearly establish that the Veteran first began experiencing symptomatology of his knees on a continuous basis only in recent years.  He has not reported having had a contemporaneous medical diagnosis of any disability of his knees during service, and he has not described symptoms supported by a later diagnosis by a medical professional.  Jandreau, Id.  Again, there is a complete lack of contemporaneous evidence, medical and lay, of any symptomatology of the knees.  Crucially, the November 1966 Report of Medical History shows that in response to the question of whether the Veteran ever had or had now knee trouble, he responded in the negative.  The Board finds the evidence contemporaneous to the Veteran's service more probative than recollections made decades after service because of the proximity of the evidence to service.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his November 1966 Report of Medical History, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  Therefore, the November 1966 Report of Medical History is accepted as the credible and accurate account of the condition of his knees during service and upon discharge.  Accordingly, the Board finds that there is no credible evidence that the Veteran suffered a knee injury in service or chronic knee problems in service.  The Board also finds the Veteran's current assertions of chronic knee problems ever since service inconsistent with earlier statements made to treatment providers regarding the onset of chronic problems with his knees.  Therefore, the Board cannot find that there is credible evidence of continuity of symptoms of knee problems ever since service.  Also, while the Veteran is competent to report on symptoms, he is not competent to diagnose the etiology of his knee disabilities because knee disabilities may be due to many different causes thereby requiring medical evidence to discern the cause. 

In other words, there is neither competent medical evidence nor competent and credible lay evidence which establishes continuity of symptomatology or the required nexus between the Veteran's military service and the current pathologies of the knees.  Accordingly, service connection for a bilateral knee disorder is not warranted.  

Low Back Disorder

The Veteran did complain of back pain on one occasion during service and at service discharge reported having had occasional low back pain.  On the other hand, there is no inservice credible evidence of DJD, i.e., arthritis during service or within the first postservice year, or of disc pathology for many years after service.  

The recent VA examiner specifically addressed the question of the etiology of the Veteran's current arthritis and DDD of the lumbosacral spine.  That opinion was rendered after a review of voluminous clinical records and recording the history which the Veteran related.  In this regard, the examiner noted that the Veteran had had a postservice occupation which, at least as believed by the Veteran, may have contributed to the onset of his current low back pathologies.  In any event, the examiner found it significant that at service discharge the Veteran's occasional low back pain had not interfered with his activities and that even the Veteran had not noticed having low back pain on a regular basis until about the year 2000, which is a point in time decades after service.  Also underlying the VA examiner's opinion was the fact that the Veteran had had multiple postservice low back injuries from vehicular accidents.  

The Board finds that the VA examiner's opinion is consistent with the clinical evidence on file and the majority of the histories which the Veteran has related.  As such, the Board gives greater probative value to the opinion of the VA examiner than to the Veteran's current belief and testimony relative to the onset and etiology of his current low back pathologies.  In this regard, the Board notes that while the Veteran is competent to report on symptoms, he is not competent to diagnose the etiology of the degenerative changes and disc disease associated with his lumbar spine because degenerative changes and disc disease of the musculoskeletal system may be due to many different causes thereby requiring medical evidence to discern the cause.  Here, the medical opinion evidence shows that the Veteran's current back disability is not etiologically related to symptomatology noted in service. Thus, service connection for a low back disorder is not warranted.  

Bilateral Elbow Disorder

With respect to the Veteran's testimony that it was his belief that he now has pathology of the elbows due to lifting or carrying heavy objects, including weapons, during service the Board is not required to simply accept as fact every lay assertion of medical etiology and causation.  See Jandreau, Id.  While the Veteran may well have had to engage in activities during service which required significant exertion of his upper extremities, there is no credible evidence that the Veteran suffered from elbow problems in service.  Crucially, the November 1966 Report of Medical History shows that in response to the question of whether the Veteran ever had or had now elbow pain, he responded in the negative.  The Board finds the evidence contemporaneous to the Veteran's service more probative than recollections made decades after service because of the proximity of the evidence to service.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his November 1966 Report of Medical History, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  Therefore, the November 1966 Report of Medical History is accepted as the credible and accurate account of the condition of his elbows during service and upon discharge.  Accordingly, the Board finds that there is no credible evidence that the Veteran suffered elbow problems in service.  As there is no credible evidence of an in-service event, continuity of symptomatology based on in-service notation of symptoms cannot be substantiated.  Also, as there is no credible evidence of an in-service event, there is no reasonable possibility that a medical opinion can credibly and persuasively link any current elbow disability to the Veteran's service. 

In reaching these conclusions the Board has considered the doctrine of the favorable resolution of doubt in favor of the Veteran.  However, for the reasons explained, the Board finds that the preponderance of the evidence is against the claims for service connection.  Consequently, the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, in a November 2015 Informal Hearing Presentation, the Veteran's service representative withdrew from appellate consideration the issue of entitlement to a compensable rating for bilateral hearing loss, pursuant to the Veteran's September 2015 VA Form 21-4138, Statement in Support of Claim.  

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Service connection for a bilateral foot disorder, a bilateral knee disorder, a low back disorder, and a bilateral elbow is denied.  

The appeal seeking entitlement to a compensable rating for bilateral hearing is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


